Citation Nr: 0945415	
Decision Date: 11/30/09    Archive Date: 12/04/09

DOCKET NO.  06-03 021	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to a total rating based on individual 
unemployability (TDIU) due to service-connected disabilities.


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse 


ATTORNEY FOR THE BOARD

William J. Jefferson III, Counsel


INTRODUCTION

The Veteran had active duty service from July 1973 to July 
1977.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a March 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Winston-
Salem, North Carolina.

The appeals of service connection for recurrent perirectal 
abscess and fistua-in-ano and an increased for stasis 
dermatitis were withdrawn by the Veteran in a November 2004 
written statement, and they are no longer before the Board. 
38 C.F.R. § 20.204 (2009). 

In June 2007, the Veteran testified before the undersigned 
Veterans Law Judge at a hearing at VA Central Office.  A 
transcript of this hearing has been associated with the 
Veteran's VA claims folder.

At the June 2007 hearing the Veteran raised the issues of 
service connection for a digestive disorder and for 
emphysema, secondary to radiation exposure, and the attempt 
to reopen service connection for residuals of frostbite.  
Those issues are again referred to the RO for development and 
adjudication.

In August 2007, the Board remanded the appeal to the RO via 
the Appeals Management Center (AMC), in Washington, DC.  In 
March 2009, additional evidence from the Veteran was 
received, which was accompanied by a waiver of the Veteran's 
right to initial consideration of the new evidence by the RO.  
38 C.F.R. §§ 19.9, 20.1304(c) (2009).

Regrettably, the Board must again REMAND this case to RO via 
the AMC for additional development.




REMAND

There has been a significant delay in adjudicating the 
Veteran's TDIU claim in an effort to obtain additional 
evidence, his Social Security Administration (SSA) records, 
and for that delay the Board apologizes.  

The Veteran's service-connected dermatitis of the lower 
extremity disability is rated at 60 percent which meets the 
initial criteria for schedular consideration for a grant of 
TDIU under 38 C.F.R. § 4.16(a).  Review of the record shows 
that the Veteran has not had a recent VA medical examination 
specifically addressing the effect of his service-connected 
dermatitis of the lower extremity disability on his ability 
to obtain and maintain gainful employment.  See Littke v. 
Derwinski, 1 Vet. App. 90 (1990).  As an unfortunate result 
of the delay, it is apparent that more current medical 
information is needed; his last VA compensation examination 
was in June 2006, more than 3 years ago.  In an April 2008 
administrative record the RO indicated that an examination 
for evaluation of his service connected disability was 
scheduled in April 2008.  There is no indication from the 
record that the examination was performed.  

The Court has held that, when a veteran claims that a 
disability is worse than when originally rated (or last 
examined by VA), and the available evidence is too old to 
adequately evaluate the current state of the condition, VA 
must provide a new examination.  See Olsen v. Principi, 3 
Vet. App. 480, 482 (1992), citing Proscelle v. Derwinski, 
2 Vet. App. 629, 632 (1992).  See also Caffrey v. Brown, 6 
Vet. App. 377, 381 (1994) (where the Court determined the 
Board should have ordered a contemporaneous examination of 
the veteran because a 23-month old examination was too remote 
in time to adequately support the decision in an appeal for 
an increased rating); see, too, Allday v. Brown, 7 Vet. App. 
517, 526 (1995) (where the record does not adequately reveal 
current state of claimant's disability, fulfillment of 
statutory duty to assist requires a contemporaneous medical 
examination, particularly if there is no additional medical 
evidence that adequately addresses the level of impairment of 
the disability since the previous examination). See, as well, 
VAOPGCPREC 11-95 (April 7, 1995) and Green v. Derwinski, 
1 Vet. App. 121 (1991).
Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should contact the Veteran 
and ask that he provide the names and 
addresses of all health care providers who 
have afforded him recent treatment for his 
service connected dermatitis of the lower 
extremity disability.  After obtaining the 
necessary permission from the veteran, the 
RO should obtain copies of all treatment 
records, including records dated from 
January 2008 to the present from the VA 
Medical Center, North Carolina, and 
associate the records with the claims 
folder.

2.  The Veteran should be afforded an 
examination by an appropriate specialist 
in order to determine the extent and 
degree of severity of his service-
connected dermatitis of the lower 
extremity disability.  The claims folder 
must be made available to the examiner and 
reviewed prior to the examination.  The 
examiner should describe all 
manifestations of dermatitis of the lower 
extremity.  The examiner is also requested 
to express an opinion as to the impact of 
the Veteran's service-connected dermatitis 
of the lower extremity disability on his 
ability to obtain and maintain gainful 
employment.

3.  Upon completion of the foregoing, the 
AMC/RO should readjudicate the Veteran's 
claim for TDIU.  If any benefit sought on 
appeal remains denied, the Veteran should 
be provided with a supplemental statement 
of the case that contains notice of all 
relevant actions taken, including a summary 
of the evidence and applicable law and 
regulations considered pertinent to the 
issue.  An appropriate period of time 
should be allowed for response by the 
veteran and his representative.  
Thereafter, subject to current appellate 
procedure, the case should be returned to 
the Board for further consideration, if in 
order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




_________________________________________________
John Kitlas
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


